DETAILED ACTION
	Claims 1-9 are currently pending in the instant application and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 3 states that the ABT-751 “comprises a pharmaceutically acceptable carrier”.  While the method of claim 1 “comprises” administering ABT-751, it can therefore also administer a pharmaceutically acceptable carrier.  However, ABT-751 is N-[2-(4-hydroxyanilino)pyridin-3-yl]-4-1methoxybenzenesulfonamide and the compound itself cannot “comprise” a pharmaceutically acceptable carrier.  It is suggested that claim 3 be amended as follows:
3.	The method of claim 1 wherein the ABT-751 is administered with a pharmaceutically acceptable carrier.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. combined with Calinescu et al., Kirson et al. (2007), and Kirson et al. (2009).
Ji et al. provides that ABT-751 is an orally active antimitotic agent that inhibits tubulin polymerization and is very potent against a wide range of human tumor cell lines (page 1354).  Additionally, ABT-751 provides significant loss of microtubule (page 1354).
Calinescu et al. provides microtubule targeting agents in glioma.  Tubulin binding agents (TBAs) are useful as therapy for a variety of cancers (page 1).  Page 1 provides that TBAs are classified to include (III) the Colchicine group, which includes ABT-751.  Page 6 provides that inhibitors of microtubule dynamics represent an important class of molecules to consider for GBM treatment (instant claim 9).  Page 5 provides that successful therapies for GBM should entail a combination of agents, such as surgery, radiation, chemotherapy and immunotherapy.
Kirson et al. (2007) discloses the use of alternating electric fields, or tumor treating fields (TTF) are useful for the treatment of cancers, such as glioblastoma, see page 10152 for example.  The use of 100kHz, 150kHs, and 200kHz are seen on page 10152 for example (instant claim 1 and 7).  Field strength is seen to include 2 V/cm, page 10153 for example (instant claim 8).  Page 10155 discloses the use on recurrent GBM with > 16 hours continuously, for example, 18 hours daily (instant claims 4-6).  Additionally, page 10157 provides that TTFields having optimal frequency of 200kHz and intensity of 1-2V/cm.  Additionally patients received treatment continuously until disease progression or for a maximum of 18 months and was applied daily for an average of 18 hours per day (instant claims 1, 4, 5, 6, 7, 8, and 9).
Kirson et al. (2009) provides that chemotherapeutic treatment efficacy and sensitivity are increased by adjuvant alternating electric fields (TTFields), page 1.  Results on page 1 provides that the efficacy of TTFields-chemotherapy combination in vitro was found to be additive with a tendency towards synergism for all drugs and cell lines tested.  Page 1 provides that GBM patients were treated with combined treatments.  Kirson et al. (2009) concludes on page 1 that combining chemotherapeutic cancer treatment with TTFields may increase chemotherapeutic efficacy and sensitivity without increasing treatment related toxicity.  TTFileds with 1-2V/cm and 100-200Khs are disclosed on page 2.  Page 2 provides that many cancer treatment protocols require simultaneous or sequential use of a number of therapeutic agents in an attempt to increase efficacy while maintaining tolerable toxicity.  Page 4 provides 72 hours of continuous treatment with chemotherapy combined with TTFields.  Treatments included intensities of 1.25, 1.75, and 2,95 V/cm (page 4) for 72 hours.  Page 11 provides that both 24 hour and 72 hour combination treatments in viro result in severe irreversible cellular damage in contrast to chemotherapy alone and that combination therapy with TTFields may be much more effective than treatment by individual agents.
None of the above references provides the administration of a combination of ABT-751 and an alternating electric field for reducing the viability of cancer cells.  However, the above references do provide that ABT-751, which inhibits tubulin polymerization, is potent against a wide range of human tumor cell lines (Ji et. al.).  Calinescu et al. provides that ABT-751 is a TBA and that inhibitors of microtubule dynamics represent an important class of molecules to consider for GBM treatment and provides that successful therapies for GBM treatment should include combinations.  Kirson et al. (2007) provides the use of TTFieds, with specificity of duration, kHz and field strength, is useful for the treatment of GBM.  Kirson et al. (2009) provides that TTFields-chemotherapy combination is effective in cancer treatment and provides that all cell lines and drugs tested were found in vitro to be additive with a tendency towards synergism.  
Therefore, one would be motivated to combine ABT-751 with an alternating electric field (TTFields) in order to reduce the viability of cancer cells as the provided prior art references provide that both ABT-751 and TTFields are shown to be useful in the treatment of cancer.  Additionally, as seen in both Calinescu et al. and Kirson et al. (2009) combination treatment for GBM is suggested for successful therapy and that the use of TTFields-chemotherapy combination is useful for cancer treatment, including GBM.  Additionally, as seen in MPPEP 2144:  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). Se also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006),  As seen in the cited prior art, combining chemotherapy agents with alternating electric field is expected to provide additive, if not synergism, in the treatment of cancers.  According to MPEP 2144 Lastly, as seen in MPEP 2144.  Lastly, as seen in MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					3 June 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600